STATE OF WEST VIRGINIA


                           SUPREME COURT OF APPEALS

JAMIE BURCHAM,                                                                       FILED
                                                                                   February 3, 2017
Claimant Below, Petitioner                                                      RORY L. PERRY II, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
vs.)   No. 16-0189 (BOR Appeal No. 2050456)
                   (Claim No. 2014019314)

CITY OF HUNTINGTON,
Employer Below, Respondent


                              MEMORANDUM DECISION
        Petitioner Jamie Burcham, by Patrick K. Maroney, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. City of Huntington, by Scott K.
Sheets, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated February 3, 2016, in
which the Board affirmed an April 17, 2015, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s July 8, 2014,
decision which closed the claim for temporary total disability benefits. In its Order, the Office of
Judges also affirmed the claims administrator’s September 4, 2014, decision denying a request
for the medications Relafen and Flector Patches as well as physical therapy. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Burcham, a firefighter, was injured on December 19, 2013, while carrying a patient
on a cot. His claim was closed for temporary total disability benefits on July 8, 2014. On
September 4, 2014, the claims administrator denied a request for the medications Relafen and
Flector Patches as well as physical therapy.

                                                 1
        Mr. Burcham submitted his December 15, 2014, deposition testimony in support of his
protests. He testified that he sought treatment for the compensable injury on December 26, 2013,
where he was given medication. He saw Allen Young, M.D., in the beginning of January of
2014, who took him off of work. He asserted that Dr. Young referred him to Ohio University,
and a physician there recommended pool therapy. Mr. Burcham testified that he has not been
released to return to work by any physician. He stated he still has severe pain in his back and
testicles as well as numbness and tingling down his right leg to his foot. Mr. Burcham stated that
he was examined by Prasadarao Mukkamala, M.D., who recommended physical therapy, but the
therapy was discontinued due to increased pain.

        The Office of Judges affirmed the claims administrator’s decisions on April 17, 2015. It
found that Mr. Burcham submitted no medical evidence in support of his protests. The only
evidence he submitted was his own deposition testimony, which is not sufficient to demonstrate
error for the closure of the claim or denial of the requested medical benefits. The Board of
Review affirmed the Order in its February 3, 2016, decision.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
adopted by the Board of Review. Mr. Burcham submitted no medical evidence to support his
claim. The only evidence he submitted was his own deposition testimony, which does not meet
his burden of proof.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: February 3, 2017

CONCURRED IN BY:
Chief Justice Allen H. Loughry II
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                                2